UNITED STATES DlSTR|CT COURT
MlDDLE DlSTR|CT OF LOU|S|ANA
DAV|D WADE FOY Cl\/lL ACT|ON
VERSUS 17-400-SDD-EWD
LOU|S|ANA DEPARTMENT OF
PUBLIC SAFETY AND CORRECT|ONS, ET AL.
RUL|NG

The Court, after carefully considering the i\.lofice,1 the record1 the law applicable to
this action, and the Report and Recommendatfon2 of United States Magistrate Judge Erin
Wilder-Doomes dated October 29, 2018, to which an objection3 has been filed and
reviewed, hereby approves the Repon‘ and Recommendation of the Nlagistrate Judge and
adopts it as the Court’s opinion herein.

ACCORD|NGLY, this matter is D|SM|SSED WlT|-iOUT PREJUD|CE for failure to
prosecute under Local Civil Ruie 41 (b). Reinstatement of this action Within thirty (30) days
shall be permitted upon a showing of good cause by the Plaintiff. Willie Zanders, counsel
for P|aintiff, is hereby sanctioned $500.00 for failing to comply With the Court's Oro'er to
file a motion for voluntary dismissal following his representations to the Court on
September 28, 2018 and for failing to respond to the Order to Show Cause that Was

issued on October 16, 2018.

/§
Signed in Baton Rouge, Louisiana on December 2018.
/Cg /6££54,

/<_:HlEF Juo HELL¥ o. och
uNlTEo sTATEs olsTRicT couRT
iRecq DOC_ 11 MlDDLE olsTRlcT 0F LoulslANA

2 Rec. Doc. 2?.
3 Rec. Doc. 28.

 

